UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): October 19, 2010 Hines Global REIT, Inc. (Exact name of registrant as specified in its charter) Maryland 000-53964 26-3999995 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2800 Post Oak Blvd, Suite 5000, Houston, Texas 77056-6118 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (888) 220-6121 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note. On October 19, 2010, Hines Global REIT Southpark Center II LP, a wholly-ownedsubsidiary of Hines Global REIT Properties LP (the "Operating Partnership"), which is a subsidiary ofHines Global REIT, Inc.("Hines Global"), acquired Southpark Commerce Center II(“Southpark”), an industrial/flex office park complex of four buildings located in Austin, Texas. OnOctober 25,2010, Hines Global filed a Current Report on Form 8-K (the "Initial Report") with regard to the acquisition of Southpark.After reasonable inquiry,Hines Globalis not aware of any material factors relating to the property that would cause the reported financial information not to be necessarily indicative of future operating results. Thisamendment is being filed for thesole purpose of filing the financialstatements and pro forma financialinformation required by Item 9.01 of Form 8-K, andshould be read in conjunction with the Initial Report. Item 9.01 Financial Statements and Exhibits. (a) Financial Statements of Real Estate Property Acquired. The following financial statements are submitted at the end of this Current Report on Form 8-K/A and are filed herewith and incorporated herein by reference. Southpark, Austin, Texas—For theNine Months EndedSeptember 30, 2010 (Unaudited) and the Year EndedDecember 31, 2009 Independent Auditors’ Report Statements of Revenues and Certain Operating Expenses Notes to Statements of Revenues and Certain Operating Expenses (b) Unaudited Pro Forma Financial Information. The following financial information is submitted at the end of this Current Report on Form 8-K/A and is filed herewith and incorporated herein by reference. Hines Global REIT, Inc. Unaudited Pro Forma Consolidated Balance Sheet as of September 30, 2010 Unaudited Pro Forma Consolidated Statement of Operations for the Nine Months Ended September 30, 2010 Unaudited Pro Forma Consolidated Statement of Operations for theYear EndedDecember 31, 2009 Notes to Unaudited Pro Forma Consolidated Financial Statements (d) Exhibits - None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hines Global REIT, Inc. December22, 2010 By: /s/ Ryan T. Sims Name: Ryan T. Sims Title: Chief Accounting Officer INDEPENDENT AUDITORS’ REPORT To the Partners of Hines Global REIT Properties, L.P. Houston, TX We have audited the accompanying statement of revenues and certain operating expenses (the “Historical Summary”) of Southpark Commerce Center II, located in Austin, Texas (the “Property”) for the year ended December 31, 2009. This Historical Summary is the responsibility of the Property’s management. Our responsibility is to express an opinion on the Historical Summary based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the Historical Summary is free of material misstatement. An audit includes consideration of internal control over financial reporting as it relates to the Historical Summary as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Property’s internal control over financial reporting as it relates to the Historical Summary. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the Historical Summary, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall presentation of the Historical Summary. We believe that our audit provides a reasonable basis for our opinion. The accompanying Historical Summary was prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission (for inclusion in thisForm 8-K/A of Hines Global REIT, Inc.) as discussed in Note 2 to the Historical Summary and is not intended to be a complete presentation of the Property’s revenues and expenses. In our opinion, such Historical Summary presents fairly, in all material respects, the revenues and certain operating expenses discussed in Note 2 to the Historical Summary of the Property for the year ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. /s/ Deloitte & Touche LLP Houston, Texas December 22, 2010 F-1 SOUTHPARK COMMERCE CENTER II, AUSTIN, TEXAS STATEMENTS OF REVENUES AND CERTAIN OPERATING EXPENSES For the Nine Months Ended September 30, 2010 (unaudited) and for the Year Ended December 31, 2009 Nine Months Ended September 30, 2010 (unaudited) Year Ended December 31, 2009 Revenues: Rental revenue $ $ Other revenue Totalrevenues Certain Operating Expenses: Utilities Real estate taxes Repairs and maintenance Cleaning services Building management services Insurance General & Administrative Interest expense Income taxes Total certain operating expenses Revenues in excess of certain operating expenses $ $ See accompanying notes to statements of revenues and certain operating expenses. F-2 SOUTHPARK COMMERCE CENTER II, AUSTIN, TEXAS NOTES TO STATEMENTS OF REVENUES AND CERTAIN OPERATING EXPENSES For the Nine Months Ended September 30, 2010 (unaudited) and for the Year Ended December 31, 2009 (1) Organization Southpark Commerce Center II (the “Property”) is an industrial/flex office park complex of four buildings located in Austin, Texas, that contains 372,125 square feet (unaudited) of rentable area. The Property was acquired by Hines Global REIT Southpark Center II LP (the "Company"), a wholly-owned subsidiary ofHines Global REIT Properties LP (the "Operating Partnership"), which is a subsidiary of Hines Global REIT, Inc. (“Hines Global”).The acquisition was completed on October 19, 2010. The Property is managed by Hines Interests Limited Partnership (“Hines”), an affiliate of the Company. (2) Basis of Presentation The statements of revenues and certain operating expenses (the “Historical Summaries”) have been prepared for the purpose of complying with the provisions of Article 3-14 of Regulation S-X promulgated by the Securities and Exchange Commission (the “SEC”), which requires certain information with respect to real estate operations to be included with certain filings with the SEC.These Historical Summaries include the historical revenues and operating expenses of the Property, exclusive of interest income and depreciation and amortization, which may not be comparable to the corresponding amounts, reflected in the future operations of the Property. The statement of revenues and certain operating expenses and notes thereto for the nine months ended September 30, 2010 included in this reportis unaudited.In the opinion of the Company’s management, all adjustments necessary for a fair presentation of such statement of revenues and certain operation expenses have been included.Such adjustments consisted of normal recurring items.Interim results are not necessarily indicative of results for a full year. In preparing the accompanying financial statements, we evaluated events and transactions that occurred subsequent to September 30, 2010, through the date that the accompanying consolidated financial statements were available to be issued on December 22, 2010. (3) Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Property’s management to make estimates and assumptions that affect the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. (4) Significant Accounting Policies (a) Revenue Recognition The Property’s operations consist of rentalrevenue earned from tenants under leasing arrangements which generally provide for minimum rents, escalations, and charges to tenants for their pro rata share of real estate taxes and operating expenses.The leases have been accounted for as operating leases.Rental revenue is recognized by amortizing the aggregate lease payments on the straight-line basis over the entire terms of the leases, which resulted in rentalrevenue in excess of contractual rent of $152,003 (unaudited) for the nine months ended September 30, 2010 and $84,263 for the year ended December31, 2009. (b) Repairs and Maintenance Expenditures for repairs and maintenance are expensed as incurred. F-3 SOUTHPARK COMMERCE CENTER II, AUSTIN, TEXAS NOTES TO STATEMENTS OF REVENUES AND CERTAIN OPERATING EXPENSES – (Continued) (5) Rental Revenue The aggregate annual minimum future rental revenue on noncancelable operating leases in effect as of December 31, 2009 is as follows: Year ending December 31: Amount $ Thereafter Total $ Total minimum future rentalrevenue represents the base rent that tenants are required to pay under the terms of their leases exclusive of charges for operating expenses and real estate taxes.The annual minimum future rental revenue reflects the annual base rent in effect at December 31, 2009.There were no contingent rents for the nine months ended September 30, 2010 (unaudited) and the year ended December 31, 2009. Of the total rental revenue for the nine months ended September 30, 2010, 29% was earned from a tenant in the technology industry whose lease expires in 2013 and 21% was earned from a tenant in the not-for-profit industry whose lease expires in 2011.The Propertydid not earn rental revenue from any other tenants or industry concentration of tenants that represent more than 10% of its total rental revenue for the nine months ended September 30, 2010. Of the total rental revenue for the year ended December 31, 2009, 30% was earned from a tenant in the technology industry whose lease expires in 2013, 22% was earned from a tenant in the not-for-profit industry whose lease expires in 2011 and 17% was earned from a tenant in the telecommunications industry whose lease expires in 2017.ThePropertydid not earn rental revenue from any other tenants or industry concentration of tenants that represent more than 10% of its total rental revenue for the year ended December 31, 2009. (6) Mortgage Note Payable In connection with the acquisition of the Property,the Companyassumed an $18.0millionmortgage note payable to Greenwich Capital Financial Products, Inc. (the “Mortgage Note”). The Mortgage Note is secured by a deed of trust on certain land and all improvements and an assignment of tenant leases and related receivables. The Mortgage Note requires monthly interest payments based on a fixed interest rate of 5.67% per annum. The principal of the Mortgage Note is due upon its maturity on December 6, 2016. * F-4 HINES GLOBAL REIT, INC. UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS Hines Global REIT, Inc. (“Hines Global”) and, together with Hines Global REIT Properties, LP (the “Operating Partnership”), the (“Company”) made the following acquisitions since inception: Property Name Date of Acquisition Net Purchase Price 17600 Gillette June 9, 2010 $20.4 million Brindleyplace Project July 7, 2010 $282.5 million Hock Plaza September 8, 2010 $97.9 million Southpark October 19, 2010 $31.2 million FiftySouth Sixth November 4, 2010 $180.0 million On October 19, 2010, a subsidiary of the Company acquired Southpark Commerce Center II (“Southpark”), an industrial/flex office parkcomplex of four buildings located in Austin, Texas.The seller, KBS Southpark Commerce Center II, LLC, is not affiliated with the Company or its affiliates. Thenet purchase price for Southpark was $31.2 million, exclusive of transaction costs, financing fees and working capital reserves. The Company funded the acquisition using proceeds from its current public offering and the assumption of an existing $18.0 million mortgage loan. The unaudited pro forma consolidated balance sheet assumes the acquisition of Southpark occurred on September 30, 2010. The unaudited pro forma consolidated statements of operations assume that the Company’s acquisitions of 17600 Gillette, the Brindleyplace Project, Hock Plaza and Southparkoccurred on January1, 2009. In management’s opinion, all adjustments necessary to reflect the effects of these acquisitions have been made. The unaudited pro forma consolidated statements of operations are not necessarily indicative of what actual results of operations would have been had the Company made these acquisitions on the first day of each period presented, nor does it purport to represent the results of operations for future periods. In addition, pro forma adjustments related to the purchase price allocation of Southpark are preliminary and subject to change. On November 4, 2010, the Company acquiredFifty South Sixth, a 29-story office building located in Minneapolis, Minnesota. The financial statements ofFifty South Sixthare required to be filed with the Securities and Exchange Commissionon or before January 20, 2011. As a result, no adjustments have been included in the unaudited pro forma balance sheet or statements of operations related toFifty South Sixth. F-5 HINES GLOBAL REIT, INC. UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET As of September 30, 2010 September 30, 2010 Adjustments for Southpark Acquisition Pro Forma ASSETS Investment property, net $ $ (a) $ Cash and cash equivalents (a) Restricted cash — Tenant and other receivables — Intangible lease assets, net (a) Deferred leasing costs, net — Deferred financing costs, net (c) Other assets (a) Total Assets $ $ $ LIABILITIES AND EQUITY Liabilities: Accounts payable and accrued expenses $ $ — $ Due to affiliates (c) Intangible lease liabilities, net (a) Other liabilities — Interest rate swap contracts — Distributions payable — Notes payable (b) Total liabilities Commitments and Contingencies Equity: Stockholders’ equity: Preferred shares, $.001par value; 500,000,000 preferred shares authorized, none issued or outstanding as ofSeptember 30, 2010 — — — Common shares, $.001par value; 1,500,000,000 common shares authorized as ofSeptember 30, 2010;28,809,324 common shares issued and outstanding as ofSeptember 30, 2010 — Additional paid-in capital — Accumulated deficit (c) Accumulated other comprehensive income — Total stockholders’ equity Noncontrolling interests — Total Equity Total Liabilities and Equity $ $ $ See notes to unaudited pro forma consolidated balance sheet and notes to unaudited pro forma consolidated financial statements. F-6 Notes to Unaudited Pro Forma Consolidated Balance Sheet as of September 30, 2010 (a) To record the pro forma effect of the Company’s acquisition of Southpark, assuming it had occurred on September 30, 2010.The net purchase price was $31.2 million, which was allocated to investment property, net and intangible lease assets and liabilities.The acquisition was funded by using proceeds from the Company’s current public offering and the assumption of an existing $18.0 million mortgage loan.Pro forma adjustments related to the purchase price allocation of Southpark are preliminary and subject to change. (b) To record the pro forma effect of permanent financing related to the Company’s acquisition of Southpark, assuming it was in place by September 30, 2010. At the time of acquisition, the fair value of this mortgage was estimated to be $18.7 million, resulting in a premium of $720,000. The premium is being amortized into interest expense over the term of the mortgage. (c) To record the pro forma effect of the Company's 2% acquisition fee (approximately $624,000)and 1% financing fee ($180,000)related to the acquisition of Southpark. F-7 HINES GLOBAL REIT, INC. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For the Nine Months Ended September 30, 2010 Nine Months Ended September 30, 2010 Adjustments for Southpark Acquisition Other Adjustments Pro Forma Revenues: Rental revenue $ $ (a) $ (f) $ Other revenue (a) (f) 1,773,860 Total revenues Expenses: Property operating expenses (a) (f) Real property taxes (a) (f) 1,419,279 Property management fees (b) (g) Depreciation and amortization (a) (f) 24,996,753 Acquisition related expenses (c) (c) 354,262 Asset management and acquisition fees (h) (h) 1,822,335 General and administrative expenses — — 1,238,696 Total expenses Income (loss) before other income (expenses) and provision for income taxes (3,853,654) Other income (expenses): Loss on interest rate swap contracts — — (3,733,563) Other losses — (8,445) Interest expense (d) (d) Interest income — 75,370 Income (loss) before provision for income taxes Provision for income taxes (a) (f) (1,212,093) Net income (loss) Net (income) loss attributable to noncontrolling interests — (e) 4,925,511 Net income (loss) attributable to common stockholders $ Basic and diluted loss per common share: $ $ (0.94) Weighted average number common shares outstanding 14,371,470 See notes to unaudited pro forma consolidated statement of operations and notes to unaudited pro forma consolidated financial statements. F-8 Notes to Unaudited Pro Forma Consolidated Statement of Operations for the Nine Months Ended September 30, 2010 (a) To record the pro forma effect of the Company’s acquisition of Southpark, assuming that the acquisition had occurred on January1, 2009. Adjustments are based on the historical results of operations of Southpark. Included in this adjustment is a decrease to rental revenue of approximately $350,000 related to out-of-market leases which are amortized over the lease terms.Pro forma adjustments to depreciation and amortization expenses were based on the purchase price allocation of Southpark, which is preliminary and subject to change. (b) To record the pro forma effect of the property management fee (2.5% of total revenue)assuming that the acquisition of Southpark had occurred on January 1, 2009.The property management fees are a fixedpercentage of revenuesbased on anew managementagreement entered into for Southpark. (c) To eliminate the effect of non-recurring acquisition expenses recordedin relationto the Company’s acquisition of Southpark, Hock Plaza, the Brindleyplace Project and 17600 Gillette. (d) To record the pro forma effect of the Company’s interest expense assuming that the Company had permanent financing in place as of January1, 2009 related to its acquisitions of the Brindleyplace Project, Hock Plaza and Southpark as follows: On July 7, 2010, the Company entered into a £121.1 million ($183.7 million assuming a rate of $1.52 per GBP based on the transaction date) mortgage with Eurohypo AG related to the acquisition of the Brindleyplace Project.Interest on approximately £90.8 million ($137.7 million assuming arate of $1.52 per GBP based on the transaction date) of the loan balance was fixed at closing at 3.91% through multiple 5-year swaps with Eurohypo. On September 8, 2010, the Company assumed an $80.0 million note related to the acquisition of Hock Plaza. At the timeof acquisition, the fair value of this note was estimated to be $77.1 million, resulting in a discount of $2.9 million, which is being amortized into interest expense over the term of the note. The loan requires monthly payments of interest only until January 2011, with monthly payments of principal and interest due thereafter. The loan has a fixed interest rate of 5.58%, matures in December 2015 and is secured by a first priority lien on Hock Plaza and assignments of all personal property including its leases and rents.The adjustment for Hock Plaza includes amortization of the fair value adjustment related to the assumed mortgage for Hock Plaza. OnOctober 19, 2010,the Company assumed an$18.0 million noterelated to the acquisition of Southpark. At the time of acquisition, the fair value of this note was estimated to be $18.7 million, resulting in a premium of $720,000, which is being amortized into interest expense over the term of the note. The loan requires monthly payments of interest only. The loan has a fixedinterest rate of 5.67%, matures in December 2016 and is secured by a first priority lien on Hines Global REITSouthpark II LLC's interest inSouthparkand assignments of all personal property including its leases and rents.The adjustment for Southpark includes amortization of the fair value adjustment related to the assumed mortgage for Southpark. (e) The Company owns a 60% interest in the Brindleyplace Project through the Brindleyplace JV, a joint venture it formed with Moorfield Real Estate Fund II GP Ltd. ("Moorfield"). The Company has consolidated the Brindleyplace JV and its wholly-owned subsidiaries in its financial statements. The purpose of this adjustment is to allocate 40% of the pro forma net income of the Brindleyplace JV to Moorfield in accordance with the joint venture agreement. (f) To record the pro forma effect of the Company’s acquisition of 17600 Gillette, the Brindleyplace Project and Hock Plaza based ontheir historical results of operations, assuming that the acquisition had occurred on January 1, 2009. Pro forma adjustments to depreciation and amortization expenses were based on the purchase price allocations of 17600 Gillette, the Brindleyplace Project and Hock Plaza. F-9 (g) To record the pro forma effect of the Company's property management fee assuming that the acquisitions of 17600 Gillette, the Brindleyplace Project and Hock Plazahad occurred on January1, 2009.The property management fees for 17600 Gillette are a fixed percentage of revenues (1.25%) based on a new managementagreement.The property management fees for the Brindleyplace Project are an annualflat fee of approximately £233,000 ($356,000 assuming a rate of $1.53 per GBP based on the average exchange rate from January 1, 2010 to September 30, 2010)based on a new managementagreement. The property management fees for Hock Plaza are a fixed percentage of revenues (3.0%) based on a new managementagreement. (h) To record the pro forma effect of the Company's 1.5% asset management fee assuming that the acquisitions of 17600 Gillette, the Brindleyplace Project, Hock Plaza and Southparkhad occurred on January1, 2009.To record the effect of non-recurring acquisition expenses recorded in relation to the Company's acquisition of the Brindleyplace Project, Hock Plaza and Southpark. F-10 HINES GLOBAL REIT, INC. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For the Year Ended December 31, 2009 Year Ended December 31, 2009 Adjustments for Southpark Acquisition Other Adjustments Pro Forma Revenues: Rental revenue $ — $ (a) $ (f) $ Other revenue — (a) (f) 2,333,744 Total revenues — Expenses: Property operating expenses — (a) (f) Real property taxes — (a) (f) Property management fees — (b) (g) Depreciation and amortization — (a) (f) 33,744,879 Asset management and acquisition fees — (h) (h) 2,429,781 Organizational expenses — — 337,397 General and administrative expenses — — 227,611 Total expenses Loss before other income (expenses) and provision for income taxes (3,755,747) Other income (expenses): Other losses — — (11,446) Interest expense — (c) (c) Interest income — 9,123 Loss before provision for income taxes Provision for income taxes — (a) (f) (1,642,800) Net loss Net loss attributable to noncontrolling interests — (d) 4,914,214 Net loss attributable to common stockholders $ Basic and diluted loss per common share: $ $ (1.07) Weighted average number common shares outstanding (e) 12,586,350 See notes to unaudited pro forma consolidated statement of operations and notes to unaudited pro forma consolidated financial statements. F-11 Notes to Unaudited Pro Forma Consolidated Statement of Operations for the Year Ended December 31, 2009 (a) To record the pro forma effect of the Company’s acquisition of Southpark, assuming that the acquisition had occurred on January1, 2009. Adjustments are based on the historical results of operations of Southpark. Included in this adjustment is a decrease to rental revenue of approximately $467,000 related to out-of-market leases which are amortized over the lease terms.Pro forma adjustments to depreciation and amortization expenses were based on the purchase price allocation of Southpark, which is preliminary and subject to change. (b) To record the pro forma effect of the property management fee (2.5% of total revenue)assuming that the acquisition of Southpark had occurred on January 1, 2009.The property management fees are a fixedpercentage of revenuesbased on a new managementagreement entered into for Southpark. (c) To record the pro forma effect of the Company’s interest expense assuming that the Company had permanent financing in place as of January1, 2009 related to its acquisitions of the Brindleyplace Project, Hock Plaza and Southpark as follows: On July 7, 2010, the Company entered into a £121.1 million ($183.7 million assuming a rate of $1.52 per GBP based on the transaction date) mortgage with Eurohypo AG related to the acquisition of the Brindleyplace Project.Interest on approximately £90.8 million ($137.7 million assuming a rate of $1.52 per GBP based on the transaction date) of the loan balance was fixed at closing at 3.91% through multiple 5-year swaps with Eurohypo. On September 8, 2010, the Company assumed an $80.0 million note related to the acquisition of Hock Plaza. At the timeof acquisition, the fair value of this note was estimated to be $77.1 million, resulting in a discount of $2.9 million, which is being amortized into interest expense over the term of the note. The loan requires monthly payments of interest only until January 2011, with monthly payments of principal and interest due thereafter. The loan has a fixed interest rate of 5.58%, matures in December 2015 and is secured by a first priority lien on Hock Plaza and assignments of all personal property including its leases and rents.The adjustment for Hock Plaza includes amortization of the fair value adjustment related to the assumed mortgage for Hock Plaza. OnOctober 19, 2010,the Company assumed an$18.0 million noterelated to the acquisition of Southpark. At the time of acquisition, the fair value of this note was estimated to be $18.7 million, resulting in a premium of $720,000, which is being amortized into interest expense over the term of the note. The loan requires monthly payments of interest only. The loan has a fixedinterest rate of 5.67%, matures in December 2016 and is secured by a first priority lien on Hines Global REITSouthpark II LLC's interest inSouthparkand assignments of all personal property including its leases and rents.The adjustment for Southpark includes amortization of the fair value adjustment related to the assumed mortgage for Southpark. (d) To allocate 40% of the pro forma net income of the Brindleyplace JV to Moorfield in accordance with the joint venture agreement. F-12 (e) To record the pro forma effect of the proceeds required from the issuance of shares of the Company’s common stock to complete the acquisitions described in (a)and (f), less amounts received from the financing activities described in (c)above.This adjustment assumes thatthe Company sold shares at a price of $10 per share less commissions, dealer manager fees and issuer costs. Pro Forma Year Ended December 31, 2009 Cash needed to acquire 17600 Gillette $ Cash needed to acquire the Brindleyplace Project Cash needed to acquire Hock Plaza Cash needed to acquire Southpark $ Net cash received from each share of common stock issued $ Common stock needed to purchase the properties listed above Less: Historical weighted average common shares outstanding (f) To record the pro forma effect of the Company’s acquisition of 17600 Gillette, the Brindleyplace Project and Hock Plaza based ontheir historical results of operations, assuming that the acquisition had occurred on January 1, 2009. Pro forma adjustments to depreciation and amortization expenses were based on the purchase price allocation of 17600 Gillette, the Brindleyplace Project and Hock Plaza. (g) To record the pro forma effect of the Company's property management fee assuming that the acquisition of 17600 Gillette, the Brindleyplace Project and Hock Plazahad occurred on January1, 2009.The property management fees for 17600 Gillette are a fixed percentage of revenues (1.25%) based on a new managementagreement.The property management fees for the Brindleyplace Project are an annualflat fee of £233,000($366,000 assuming a rate of $1.57 per GBP based on the average exchange rate from January 1, 2009 to December 31, 2009) based on a new managementagreement. The property management fees for Hock Plaza are a fixed percentage of revenues (3.0%) based on a new managementagreement. (h) To record the pro forma effect of the Company's 1.5% asset management fee assuming that the acquisitions of 17600 Gillette, the Brindleyplace Project,Hock Plaza and Southparkhad occurred on January1, 2009.No pro forma adjustments were recorded related to acquisition fees asthey arenon-recurring charges which arise directly from the acquisitions. F-13 HINES GLOBAL REIT, INC. NOTESTO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS For the Nine Months Ended September 30, 2010 and the Year Ended December 31, 2009 (1)Investment Properties Acquired After January 1, 2009 On June 9, 2010, the Company acquired 17600 Gillette, a two-story office building located in Irvine, California. The building was constructed in 1977 and contains 98,925square feet of rentable area which is 100% leased. On July 7, 2010, the Brindleyplace JV consummated its acquisition of the Brindleyplace Project. The Brindleyplace Project consists of five office buildings including ground-floor retail, restaurant and theatre space, and a 903-space multi-story parking garage constructed from 1997 - 2000. The Brindleyplace Project consists of 560,200 square feet of rentable area that is 99.2% leased to 29 tenants. The contract purchase price for the Brindleyplace Project was £186.2million ($282.5million assuming a rate of $1.52 per GBP based on the transaction date), exclusive of transaction costs, financing fees and working capital reserves. The Brindleyplace JV funded the acquisition using contributions from the venturers and proceeds from a secured mortgage facility agreement entered into with Eurohypo AG in the aggregate amount of £121.1million ($183.7million assuming a rate of $1.52 per GBP based on the transaction date). On September 8, 2010 the Company acquired Hock Plaza, a 12-story office building located in Durham, North Carolina.Hock Plaza was constructed in2004 and consists of 327,160 square feet of rentable area that is 99% leased to three tenants. On October 19, 2010, the Company acquired Southpark, an industrial/flex office parkcomplex of four buildings located in Austin, Texas. Southpark was constructed in2001 and consists of 372,125 square feet of rentable area that is 94% leased to eight tenants. On November 4, 2010, the Company acquiredFifty South Sixth, a 29-story office building located in Minneapolis, Minnesota. The financial statements ofFifty South Sixthare required to be filed on or before January 20, 2011. As a result, no adjustments have been included in the unaudited pro forma balance sheet or statements of operations related toFifty South Sixth. The unaudited pro forma consolidated balance sheet assumes that the acquisition of Southpark occurred on September 30, 2010. The unaudited pro forma consolidated statements of operations assume that all acquisitions described above, exceptFifty South Sixth, occurred on January1, 2009. F-14
